                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LG STREET,                                         )
                                                   )
              Petitioner,                          )
                                                   )       Civil Action No. 21-658
                      v.                           )       Judge Nora Barry Fischer
                                                   )       Magistrate Judge Maureen P. Kelly
SUPERINTENDENT KEVIN J. RANSOM,                    )
and ATTORNEY GENERAL OF THE                        )
STATE OF COMMONWEALTH OF                           )
PENNSYLVANIA,                                      )
                                                   )
              Respondents.                         )

                                       ORDER OF COURT

       AND NOW, this 12th day of July, 2021, after Petitioner LG Street filed a petition for

writ of habeas corpus in the above-captioned matter, (Docket No. [4]), and after a Report and

Recommendation was filed by United States Magistrate Judge Maureen P. Kelly recommending

that such petition be dismissed, without prejudice, because Petitioner is presently exhausting his

state remedies in a pending PCRA petition, and, that, to the extent one is needed, a certificate of

appealability be denied, (Docket No. [6]), and establishing a deadline of July 6, 2021 for non-

ECF registered individuals to file objections thereto, and Plaintiff having filed a “Motion for

Leave to Stay this Proceeding Till (sic) Disposition of Pending State’s Collateral Review

Pursuant to: Federal Rules of Civil Proc. Rule 62(b)” on June 24, 2021, (Docket No. [8]),

wherein he acknowledges that his PCRA claims are pending in state court but sets forth no

justification for the Court to stay, rather than dismiss this action, without prejudice, as

recommended by the Magistrate Judge, and upon independent review of the record, and upon

consideration of the Magistrate Judge’s Report and Recommendation, which is ADOPTED as

the opinion of this Court,
       IT IS HEREBY ORDERED that the petition for writ of habeas corpus [4] is

DISMISSED, without prejudice, for failure to exhaust administrative remedies;

       IT IS FURTHER ORDERED that, to the extent needed, a certificate of appealability is

DENIED;

       IT IS FURTHER ORDERED that Petitioner’s Motion to Stay [8] is DENIED, as moot;

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this CASE CLOSED;

and,

       FINALLY, IT IS ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.



                                             s/ Nora Barry Fischer
                                             Nora Barry Fischer
                                             Senior U.S. District Judge


cc/ecf: United States Magistrate Judge Maureen P. Kelly

       All counsel of record.

cc:    LG STREET
       QB-5037
       SCI Dallas
       1000 Follies Road
       Dallas, PA 18612
       (via first class mail).




                                                2
